DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an amendment filed 09/16/2022, with a request for continued examination filed 09/16/2022.
Claims 1, 2, 4-9, 11-15, and 17-23 are pending.
Claims 1, 2, 4-9, 11-15, and 17-20 are amended.
Claims 3, 10, and 16 are canceled.
Claims 21-23 are added.


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/16/2022 has been entered.

Information Disclosure Statement

The Examiner has considered the references listed on the Information Disclosure Statement submitted on 09/16/2022.


Response to Arguments

Applicant’s arguments filed 09/16/2022 have been fully considered but they are moot in view of new grounds of rejection. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Rejections based on interpretations of the previously cited prior and newly cited references(s) art follow.  


Examiner Notes

Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 5-8, 10, 12-14, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication No. 2013/0216962 to Dresner et al. (hereinafter Dresner), in view of US Patent Publication No. 2016/0123588 to Vie (hereinafter Vie), and in further view of US Patent Publication No. 2010/0145660 to Lang et al., (hereinafter Lang).




Regarding claim 1, Dresner teaches a gas furnace system comprising: 
a combustion chamber (“[0013] The present invention provides a heating appliance or decorative fireplace and control system that continuously monitors the output from a pressure transducer while the appliance is firing and compares this pressure output with predefined values. By doing so, the control can monitor for both optimum combustion airflow, ensure adequate combustion airflow for safe operation Because heaters are installed in diversely different installation environments, each heating appliance or decorative fireplace will be attached to piping for providing inducer airflow that entails very different configurations, such as the number of turns, pipe diameter and length of pipe that will affect inducer airflow back pressure The result is that inducer airflow at a given inducer motor speed will result in differing amounts of inducer airflow. The present invention allows for efficient heating appliance or decorative fireplace combustion by allowing the control system to determine an actual airflow present in the particular installation and vary the inducer fan motor speed to obtain a desired airflow for a particular gas combustion rate.” and Fig. 1. Thus, it is evident that a heating appliance or fireplace has a combustion chamber in the sense that combustion is taking place in the system.); 
a conduit in fluid communication with the combustion chamber and operable as an air inlet for the combustion chamber (“[0013] The present invention provides a heating appliance or decorative fireplace and control system that continuously monitors the output from a pressure transducer while the appliance is firing and compares this pressure output with predefined values. By doing so, the control can monitor for both optimum combustion airflow, ensure adequate combustion airflow for safe operation Because heaters are installed in diversely different installation environments, each heating appliance or decorative fireplace will be attached to piping for providing inducer airflow that entails very different configurations, such as the number of turns, pipe diameter and length of pipe that will affect inducer airflow back pressure The result is that inducer airflow at a given inducer motor speed will result in differing amounts of inducer airflow. The present invention allows for efficient heating appliance or decorative fireplace combustion by allowing the control system to determine an actual airflow present in the particular installation and vary the inducer fan motor speed to obtain a desired airflow for a particular gas combustion rate.” and Fig. 1, Thus it is further evident that the piping exist to provide airflow for combustion (i.e. inlet air) that is provided by the combustion fan into the location where combustion takes place, which is the essence of the instant limitation. Additionally, it is plainly stated that actual airflow is being obtained, meaning the pressure switch and sensor would in essence be in fluid communication with the piping via measuring of its airflow, and fig. 1 more than suggests this feature by associating the sensors with channel to combustion fan that would provide air.);
a draft inducer including a motor (“[0013] …inducer fan motor … to obtain a desired airflow for a particular gas combustion rate”; “[0015]…a combustion fan 18 for providing combustion air flow..” and “[0004]…a combustion air blower motor…”), the draft inducer in fluid communication with a conduit (“[0013] … piping for providing inducer airflow…” p6); 
a pressure transducer positioned to sense a pressure within the conduit and output signals proportional to the sensed pressure (“[0016] …Readings from a pressure transducer 20 are fed back to the electronic controls…”  and Fig. 1); 
a pressure switch positioned to sense the pressure within the conduit (“[0016] …Once a pressure switch 22 closes, the reading from the pressure transducer 20 is compared to the set point for the pressure switch 22.…”  and Fig. 1. Thus a pressure switch is present in the control), the pressure switch having a first state and a second state (“[0016] …Once a pressure switch 22 closes…the open setting of the pressure switch 22…”  Thus, it can be seen that the pressure switch has a first state comprising an open state and a second state comprising an closed state), and configured to be in the first state when the sensed pressure is below a predetermined pressure (“[0018]…. Next, the speed of the combustion fan 18 is reduced while the output of the pressure switch 22 and pressure transducer 20 continues to be monitored. When the pressure switch 22 opens as the combustion airflow falls below the pressure switch's 22 setpoint…” , Therefore the pressure switch enters an open state (i.e. first state) whenever the pressure falls below a set point (i.e. predetermined pressure)) and to switch to the second state when the sensed pressure reaches or exceeds the predetermined pressure (“[0018]…Specifically, the combustion fan 18 speed is increased while the output of the pressure transducer 20 and pressure switch 22 is monitored. When the pressure switch 22 closes as the combustion airflow reaches the pressure switch's 22 setpoint…”, Therefore the pressure switch enters a closed state (i.e. second state) when the pressure reaches or exceeds a set point (i.e. predetermined pressure)); 
and a controller (“[0015]…heater 10 that includes a microprocessor control 14 for detecting and/or controlling…”) connected to the draft inducer the pressure transducer , and the pressure switch (Fig. 1. Thus the controller 14 is connected to the inducer (i.e. combustion fan), pressure transducer, and pressure switch.), the controller comprising a processor programmed to: 
control the motor of the draft inducer in response to a call for heat (“[0016] When there is a call for heat, the electronic controls 14 will energize the combustion fan 18….”);
receive pressure signals output by the pressure transducer (“[0016] …Readings from a pressure transducer 20 are fed back to the electronic controls 14...” and Fig. 1.); 
receive signals indicating whether the pressure switch is in the first state or the second state 
(“ [0016]…Once a pressure switch 22 closes, the reading from the pressure transducer 20 is compared to the set point for the pressure switch 22. .. the combustion fan 18 is de-energized to a point where the pressure switch 22 opens. At this point, the measurement of the pressure transducer 20 is compared to the open setting of the pressure switch 22…If the values are within tolerance, the control system 14 will allow the unit 10 to proceed to the ignition cycle. If the values
are not in tolerance, the control system 14 will not allow ignition. [0018]…Specifically,…the output of the pressure transducer 20 and pressure switch 22 is monitored.” Thus indication of the pressure switch state are received. Fig. 2); 

determine a first pressure corresponding to the pressure signals output by the pressure transducer when the pressure switch switches from the first state to the second state (“[0016]…Once a pressure switch 22 closes, the reading from the pressure transducer 20 is compared to the set point for the pressure switch 22. .. the combustion fan 18 is de-energized to a point where the pressure switch 22 opens. At this point, the measurement of the pressure transducer 20 is compared to the open setting of the pressure switch 22… [0018] …Specifically,…the output of the pressure transducer 20 and pressure switch 22 is monitored…” Therefore, a pressure from the pressure transducer is determined corresponding to the switch states.); 
compare the first pressure to a first threshold a first amount different from the predetermined pressure and a second threshold a second amount different from the predetermined pressure, where the second amount is greater than the first amount (“ [0016]…Once a pressure switch 22 closes, the reading from the pressure transducer 20 is compared to the set point for the pressure switch 22. .. the combustion fan 18 is de-energized to a point where the pressure switch 22 opens. At this point, the measurement of the pressure transducer 20 is compared to the open setting of the pressure switch 22…If the values are within tolerance, the control system 14 will allow the unit 10 to proceed to the ignition cycle. If the values are not in tolerance, the control system 14 will not allow ignition. …[0019] If the output of the pressure transducer 20 does not match the expected values (within a tolerance) at the points that the pressure switch 22 closes and opens, the control 14 determines that a defective pressure transducer 20…” Therefore, a comparison is made with at least both ends of a tolerance range. It is understood by a person of ordinary skill that a tolerance involves a defined range with a stating end of the range being greater than the closing end of the tolerance range, and it is understood the ends straddle a setpoint midpoint, and thus are different by an amount);
and determine a first status of the pressure transducer as reliable, questionable, or unreliable based on the comparison of the first pressure to the first threshold and the second threshold (“[0016]…Once a pressure switch 22 closes, the reading from the pressure transducer 20 is compared to the set point for the pressure switch 22. .. the combustion fan 18 is de-energized to a point where the pressure switch 22 opens. At this point, the measurement of the pressure transducer 20 is compared to the open setting of the pressure switch 22…If the values are within tolerance, the control system 14 will allow the unit 10 to proceed to the ignition cycle. If the values are not in tolerance, the control system 14 will not allow ignition. …[0019] If the output of the pressure transducer 20 does not match the expected values (within a tolerance) at the points that the pressure switch 22 closes and opens, the control 14 determines that a defective pressure transducer 20…” Therefore, a status of the pressure transducer is determined based a comparison is of a tolerance range limits with the first status being at least a defective status (ie unreliable) or within tolerance (i.e. reliable)).

It is evident that Dresner teaches combustion and piping (i.e conduit) for airflow used in combustion. Furthermore, it is evident that the use of a pressure switch and a pressure transducer are employed an analogous combustion system to with the same purpose of the instant specification to verify the two reading so as to monitor mismatches that may be indicative a defective transducer (see P19, Dresden). Thus, the only difference would be what is essentially the intended use of the switch and transducer of Dresden in a specified design of a gas furnace. In other words, Dresden does not teach a gas furnace as described in the instant specification. 
However, even though intended use limitations/design choice would not be given patentable weight, it is noted that Vie from the same or similar field of gas based heating systems, teaches a gas furnace with the structure of a combustion chamber, conduit, and at least one pressure monitoring device in a location as provided for in the instant specification and claims (See Fig. 1, P17, P21, Vie).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the heating system as described by Dresner and incorporating the intended use of gas furnace, as taught by Vie.  
One of ordinary skill in the art would have been motivated to do this modification in order to similarly detect discrepancies between readings of a pressure transducer and a pressure switch in a system that may be indicative of problem in the readings (see P19, Dresner). 
	
	Considering a tolerance has the implication of a comparison to the ends of the tolerance range, which are two thresholds, as taught by Dresner.
However, Lang, from the same or similar field of sensor state check, more explicitly teaches a tolerance comprising a first and second threshold (Two thresholds define a tolerance range, see P4, P3, Lang).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the heating system as described by Dresner and incorporating two thresholds, as taught byLang.  
One of ordinary skill in the art would have been motivated to do this modification in order to define the limit of values that separate a range of acceptable values from those than are not acceptable (see P3-4, Lang). 


Claim 8 is rejected on the same grounds as claim 1.


Regarding claim 5, the combination of Dresner, Vie, Lang, and Suzuki teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Dresner further teaches wherein the processor is programmed to: control the motor of the draft inducer after determining the first pressure to decrease the speed of the motor until the pressure switch switches from the second state to the first state (“[0018]... When the pressure switch 22 closes as the combustion airflow reaches the pressure switch's 22 setpoint, the output of the value of the pressure transducer 20 is determined… Next, the speed of the combustion fan 18 is reduced while the output of the pressure switch 22 and pressure transducer 20 continues to be monitored. When the pressure switch 22 opens as the combustion airflow falls below the pressure switch's 22 setpoint, the output of the value of the pressure transducer 20 is again determined and compared to an expected value stored within the control 14.”); determine a second pressure in the conduit from the signals output by the pressure transducer when the pressure switch switches from the second state to the first state (“[0018]... When the pressure switch 22 opens as the combustion airflow falls below the pressure switch's 22 setpoint, the output of the value of the pressure transducer 20 is again determined...”); compare the second pressure to the first threshold and the second threshold (“[0018]... When the pressure switch 22 opens as the combustion airflow falls below the pressure switch's 22 setpoint, the output of the value of the pressure transducer 20 is again determined and compared to an expected value stored within the control 14. [0019] If the output of the pressure transducer 20 does not match the expected values (within a tolerance) at the points that the pressure switch 22 closes and opens, the control 14 determines that a defective pressure transducer 20 …. If the pressure transducer 20 output matches the expected value (within a tolerance) as the pressure switch 22 closes and opens, the ignition sequence is performed...” Therefore, a comparison is made with at least both ends of a tolerance range. It is understood by a person of ordinary skill that a tolerance involves a defined range with a stating end of the range being greater than the closing end of the tolerance range); and determine a second status of the pressure transducer as reliable, questionable, or unreliable based on the comparison of the second pressure to the first threshold and the second threshold  (“[0019] If the output of the pressure transducer 20 does not match the expected values (within a tolerance) at the points that the pressure switch 22 closes and opens, the control 14 determines that a defective pressure transducer 20 …. If the pressure transducer 20 output matches the expected value (within a tolerance) as the pressure switch 22 closes and opens, the ignition sequence is performed...” and Fig. 2. Therefore, based on sequence including decreasing blower fan until pressure switch opens and pressure transducer value is compared to predetermined value, a status of the pressure transducer is determined based a comparison is of a tolerance range limits with the first status being at least a defective status (ie unreliable) or within tolerance (i.e. reliable)as indicating).


Regarding claim 6, the combination of Dresner, Vie, Lang, and Suzuki teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Dresner further teaches wherein the processor is programmed to: control the motor to increase the speed of the motor at least until the pressure switch again switches from the first state to the second state when the second status and the first status of the pressure transducer are both questionable or reliable (“[0016] At this point, the measurement of the pressure transducer 20 is compared to the open setting of the pressure switch 22…If the values are within tolerance, the control system 14 will allow the unit 10 to proceed to the ignition cycle. If the values are not in tolerance, the control system 14 will not allow ignition...[0019]...If the pressure transducer 20 output matches the expected value (within a tolerance) as the pressure switch 22 closes and opens, the ignition sequence is performed..” “[0018] …The ignition sequence begins by…varying power to the combustion fan. Specifically, the combustion fan 18 speed is increased…When the pressure switch 22 closes..” Thus, as long as statuses of pressure transducer are within tolerance (i.e. reliable or questionable status), then the sequence continues to be performed.); and stop operation when the second status or the first status of the pressure transducer is unreliable (“[0019] If the output of the pressure transducer 20 does not match the expected values (within a tolerance) at the points that the pressure switch 22 closes and opens, the control 14 determines that a defective pressure transducer 20…is present in the system, and heater operation is terminated.” And Fig. 2. Therefore, when pressure transducer is determined to be unreliable at a determination, operations of the system are terminated.).
Although Dresner teaches terminating a heating operation upon determination of an unreliable pressure transducer, it is not explicitly mentioned that termination of heating includes stopping operation of a motor of a draft inducer. 
Suzuki further teaches stopping operation of a motor of a draft inducer, as part of stopping heating operation (Pg. 4 11th para: “At this time, the combustion control unit 53 of the control device 51 shuts off the supply of the fuel gas to the burner 4 by closing the gas source valve 7. Furthermore, the combustion control unit 53 stops the rotational drive of the combustion fan 10. Thereby, the combustion operation of the burner 4 is stopped.” (Emphasis added)).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the heating system as described by Dresner and incorporating stopping a draft fan, as taught by Suzuki.  
One of ordinary skill in the art would have been motivated to do this modification in order to stop supply of air supply used for combustion heating when heating is being stopped, since air is not needed for combustion under such a circumstance, and additionally stopping fan when not needed saves on wasted energy running a fan (Pg. 4 Para 11, Pg. 2 Paras 6-7, Suzuki). 


Regarding claim 7, the combination of Dresner, Vie, Lang, and Suzuki teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Dresner further teaches wherein the processor is programmed to: control the motor of the draft inducer after determining the first pressure to decrease the speed of the motor until the pressure switch switches from the second state to the first state (“[0018]... When the pressure switch 22 closes as the combustion airflow reaches the pressure switch's 22 setpoint, the output of the value of the pressure transducer 20 is determined… Next, the speed of the combustion fan 18 is reduced while the output of the pressure switch 22 and pressure transducer 20 continues to be monitored. When the pressure switch 22 opens as the combustion airflow falls below the pressure switch's 22 setpoint, the output of the value of the pressure transducer 20 is again determined and compared to an expected value stored within the control 14.”); determine a second pressure in the conduit from the signals output by the pressure transducer when the pressure switch switches from the second state to the first state (“[0018]... When the pressure switch 22 opens as the combustion airflow falls below the pressure switch's 22 setpoint, the output of the value of the pressure transducer 20 is again determined and compared to an expected value stored within the control 14.”); compare the second pressure to the first threshold and the second threshold (“[0019] If the output of the pressure transducer 20 does not match the expected values (within a tolerance) at the points that the pressure switch 22 closes and opens, the control 14 determines that a defective pressure transducer 20…””); and determine the first status of the pressure transducer based at least in part on the comparison of the second pressure and the first pressure to the first threshold and the second threshold (“[0019] If the output of the pressure transducer 20 does not match the expected values (within a tolerance) at the points that the pressure switch 22 closes and opens, the control 14 determines that a defective pressure transducer 20 …. If the pressure transducer 20 output matches the expected value (within a tolerance) as the pressure switch 22 closes and opens, the ignition sequence is performed...” and Fig. 2. Therefore, based on sequence including decreasing blower fan until pressure switch opens and pressure transducer value is compared to tolerance thresholds, a status of pressure transducer is determined as indicating defective status (ie first status) or not (ie second status)).


Regarding claim 21, the combination of Dresner, Vie, Lang, and Suzuki teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Dresner further teaches wherein the processor is programmed to: control the motor of the draft inducer after determining the first pressure to decrease the speed of the motor until the pressure switch switches from the second state to the first state (“[0018]... When the pressure switch 22 closes as the combustion airflow reaches the pressure switch's 22 setpoint, the output of the value of the pressure transducer 20 is determined… Next, the speed of the combustion fan 18 is reduced while the output of the pressure switch 22 and pressure transducer 20 continues to be monitored. When the pressure switch 22 opens as the combustion airflow falls below the pressure switch's 22 setpoint, the output of the value of the pressure transducer 20 is again determined and compared to an expected value stored within the control 14.”); determine a second pressure in the conduit from the signals output by the pressure transducer when the pressure switch switches from the second state to the first state (“[0018]... When the pressure switch 22 opens as the combustion airflow falls below the pressure switch's 22 setpoint, the output of the value of the pressure transducer 20 is again determined...”); compare the second pressure to a third threshold a third amount different from the predetermined pressure and a fourth threshold a fourth amount different from the predetermined pressure, where the fourth amount is greater than the third amount and the third and fourth thresholds are different than the first and second thresholds (“[0018]... When the pressure switch 22 opens as the combustion airflow falls below the pressure switch's 22 setpoint, the output of the value of the pressure transducer 20 is again determined and compared to an expected value stored within the control 14. [0019] If the output of the pressure transducer 20 does not match the expected values (within a tolerance) at the points that the pressure switch 22 closes and opens, the control 14 determines that a defective pressure transducer 20 …. If the pressure transducer 20 output matches the expected value (within a tolerance) as the pressure switch 22 closes and opens, the ignition sequence is performed...” Therefore, a comparison is made at another time with at least both ends of a tolerance range, and thus these would be a third and a fourth threshold. It is understood by a person of ordinary skill that a tolerance involves a defined range with a stating end of the range being greater than the closing end of the tolerance range); and determine a second status of the pressure transducer as reliable, questionable, or unreliable based on the comparison of the second pressure to the third threshold and the fourth threshold (“[0019] If the output of the pressure transducer 20 does not match the expected values (within a tolerance) at the points that the pressure switch 22 closes and opens, the control 14 determines that a defective pressure transducer 20 …. If the pressure transducer 20 output matches the expected value (within a tolerance) as the pressure switch 22 closes and opens, the ignition sequence is performed...” and Fig. 2. Therefore, based a comparison is of a tolerance range limits of another time with another status is determined as being at least a defective status (ie unreliable) or within tolerance (i.e. reliable. It is understood by a person of ordinary skill that a tolerance involves a defined range with a stating end of the range being greater than the closing end of the tolerance range, and it is understood the ends straddle a setpoint midpoint, and thus are different by an amount).
Considering a tolerance has the implication of a comparison to the ends of the tolerance range, which are two thresholds, as taught by Dresner.
However, Lang, from the same or similar field of sensor state check, more explicitly teaches a tolerance comprising a two thresholds (Two thresholds define a tolerance range, see P4, P3, Lang).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the heating system as described by Dresner and incorporating two thresholds, as taught byLang.  
One of ordinary skill in the art would have been motivated to do this modification in order to define the limit of values that separate a range of acceptable values from those than are not acceptable (see P3-4, Lang). 


Claim 10 is rejected on the same grounds as claim 3.
Claim 12 is rejected on the same grounds as claim 5.
Claim 13 is rejected on the same grounds as claim 6.
Claim 14 is rejected on the same grounds as claim 7.
Claim 22 is rejected on the same grounds as claim 21.


Claims 2, 9, 15, 16, 18-20, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Dresner, in view of Vie, in view of Lang, and in further view of Japanese Application Publication No. JP 2015-135198A to Suzuki (hereinafter Suzuki. English translation of JP 2015-135198A is included and cited in this office action).


Regarding claim 2, the combination of Dresner, Vie, and Lang teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Dresner further teaches wherein the processor is programmed to: continue operating the motor of the draft inducer when the first status of the pressure transducer determined to be reliable or questionable (“[0016]…Once a pressure switch 22 closes, the reading from the pressure transducer 20 is compared to the set point for the pressure switch 22. .. the combustion fan 18 is de-energized to a point where the pressure switch 22 opens. At this point, the measurement of the pressure transducer 20 is compared to the open setting of the pressure switch 22…If the values are within tolerance, the control system 14 will allow the unit 10 to proceed to the ignition cycle. If the values are not in tolerance, the control system 14 will not allow ignition.” and Fig. 2. If pressure transducer and pressure switch outputs match as expected, meaning no defective sensor is suspected, then operations continue, which include operating the combustion blower); generate an alert when the first status of the pressure transducer is determined to be questionable or unreliable (“An error code may also be generated. If the pressure transducer 20 output matches the expected value (within a tolerance)…”); and stop operation when the pressure inducer is determined to be unreliable (“[0016]…At this point, the measurement of the pressure transducer 20 is compared to the open setting of the pressure switch 22…If the values are within tolerance, the control system 14 will allow the unit 10 to proceed to the ignition cycle. If the values are not in tolerance, the control system 14 will not allow ignition…[0019] If the output of the pressure transducer 20 does not match the expected values (within a tolerance) at the points that the pressure switch 22 closes and opens, the control 14 determines that a defective pressure transducer 20…is present in the system, and heater operation is terminated.” And Fig. 2. Therefore, when pressure transducer is determined to be unreliable in the sense that it is likely defective, operations of the system are terminated.).

Although Dresner teaches terminating a heating operation upon determination of an unreliable pressure transducer, it is not explicitly mentioned that termination of heating includes stopping operation of a motor of a draft inducer. 
However, Suzuki from the same or similar field of gas based heating systems, teaches stopping operation of a motor of a draft inducer, as part of stopping heating operation (Pg. 4 11th para: “At this time, the combustion control unit 53 of the control device 51 shuts off the supply of the fuel gas to the burner 4 by closing the gas source valve 7. Furthermore, the combustion control unit 53 stops the rotational drive of the combustion fan 10. Thereby, the combustion operation of the burner 4 is stopped.” (Emphasis added)).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the heating system as described by Dresner and incorporating stopping a draft fan, as taught by Suzuki.  
One of ordinary skill in the art would have been motivated to do this modification in order to stop supply of air supply used for combustion heating when heating is being stopped, since air is not needed for combustion under such a circumstance, and additionally stopping fan when not needed saves on wasted energy running a fan (Pg. 4 Para 11, Pg. 2 Paras 6-7, Suzuki). 

Claim 9 is rejected on the same grounds as claim 2.
Claim 15 is rejected on the same grounds as claim 2 (including claim 1).
Claim 16 is rejected on the same grounds as claim 3.
Claim 18 is rejected on the same grounds as claim 5.
Claim 19 is rejected on the same grounds as claim 6.
Claim 20 is rejected on the same grounds as claim 7.
Claim 23 is rejected on the same grounds as claim 21.




Allowable Subject Matter
Claims 4, 11, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
While Dresner discloses a gas combustion with a chamber, conduit for air, a draft inducer with motor, a pressure transducer and pressure switch, and a controller that controls combustion on a call for heat, receives and monitors pressure signals from the pressure transducer and pressure switch, determines a first state or second state of the pressure switch, compares a pressure transducer pressure to a first and second threshold of a tolerance, and determines a status of the pressure transducer as reliable, unreliable, or questionable based on the comparison of thresholds, and while Vie teaches a gas furnace with a combustion chamber, conduit, and at least one pressure monitoring device, and while Lang teaches a tolerance range being made up of thresholds, the none of these references taken either alone or in combination with the prior art of record disclose a gas furnace system, controller for a gas furnace system, or method of controlling a gas furnace system including:

         (Claim 4) “…determine the first status of the pressure transducer as unreliable when the first pressure is greater than or equal to the second threshold; determine the first status of the pressure transducer as questionable when the first pressure is greater than the first threshold and less than the second threshold; and determine the first status of the pressure transducer as reliable when the first pressure is less than or equal to the first threshold.”, 

(Claim 11) “…determine the first status of the pressure transducer as unreliable when the first pressure is greater than or equal to the second threshold; determine the first status of the pressure transducer as questionable when the first pressure is greater than the first threshold and less than the second threshold; and determine the first status of the pressure transducer as reliable when the first pressure is less than or equal to the first threshold.”,

(Claim 17) “…determining the first status of the pressure transducer as unreliable when the first pressure is greater than or equal to the second threshold; determining the first status of the pressure transducer as questionable when the first pressure is greater than the first threshold and less than the second threshold; and determining the first status of the pressure transducer as reliable when the first pressure is less than or equal to the first threshold.”, and 

         in combination with the remaining elements and features of the claimed invention.  It is for these reasons that the applicant’s invention defines over the prior art of record.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Badeja et al., US Patent Publication No. 2016/0169704 teaches checking operation of a first or second sensor with by comparing measurements.

Cobert et al., US Patent No.7,771,113 teaches maintaining a counter of failures based on a determination of a deviation of sensor measurement from a threshold, and determining a preliminary failure based on the number of counted failures.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILIO J SAAVEDRA whose telephone number is (571)270-5617. The examiner can normally be reached M-F: 9:30am-5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Velez-Perez can be reached on (571) 270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILIO J SAAVEDRA/Primary Patent Examiner, Art Unit 2117